Exhibit 10(v)-11
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of September 30, 2008, by and
among ENERGYSOUTH, INC., a Delaware corporation (the “Parent Borrower”), BAY GAS
STORAGE COMPANY, LTD., an Alabama limited partnership (the “Subsidiary
Borrower”, and together with the Parent Borrower, the “Borrowers”), the several
banks and other financial institutions and lenders from time to time party to
the Credit Agreement referred to below (the “Lenders”), and REGIONS BANK, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Lenders, and the Administrative Agent are
parties to a certain Amended and Restated Credit Agreement, dated as of
November 28, 2007, as amended by a certain First Amendment to Amended and
Restated Credit Agreement dated as of July 25, 2008 (as so amended, the “Credit
Agreement”), pursuant to which the Lenders have made certain financial
accommodations available to the Borrowers; and
     WHEREAS, the Borrowers have requested that the Lenders agree to amend
certain provisions of the Credit Agreement, all as more particularly provided in
this Amendment, and subject to the terms and conditions hereof, the Lenders are
willing to agree to such amendments;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:
     SECTION 1. Definitions. Capitalized terms used but not defined in this
Amendment have the meanings assigned to such terms in the Credit Agreement.
     SECTION 2. Amendments to Existing Definitions. Section 1.1 of the Credit
Agreement is hereby amended by deleting the definitions for the terms “Change in
Control,” “Consolidated Net Income” and “Debt Issuance” in their entirety and
substituting in lieu thereof the following definitions for such terms:
     “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Parent Borrower to any Person or “group” (within the meaning
of the Securities Exchange Act of 1934 and the rules of the Securities and
Exchange Commission thereunder in effect on the date hereof), (ii) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date

 



--------------------------------------------------------------------------------



 



hereof), other than by Sempra and any direct or indirect wholly owned Subsidiary
of Sempra pursuant to the Merger Transaction, of more than 25% of the
outstanding shares of the voting stock of the Parent Borrower, (iii) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Parent Borrower by Persons who were neither (x) appointed by operation of
Section 2.03 of the Merger Agreement, (y) nominated and appointed by Sempra or
by a direct or indirect wholly owned Subsidiary of Sempra, or (z) nominated and
appointed by directors so appointed, or (iv) at any time after consummation of
the Merger Transaction, the existence or occurrence of any Sempra Change in
Control.
     “Consolidated Net Income” shall mean, for any period, the net income (or
loss) of the Parent Borrower and its Subsidiaries for such period, but excluding
therefrom (to the extent otherwise included therein) (i) any income or losses
from discontinued operations, (ii) any extraordinary gains or losses, (iii) any
gains attributable to write-ups of assets, (iv) any equity interest of the
Parent Borrower and its Subsidiaries in the unremitted earnings of any Person
that is not a Subsidiary, (v) any income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary or is merged into or consolidated with the
Parent Borrower or any Subsidiary or the date that such Person’s assets are
acquired by the Parent Borrower or any Subsidiary, (vi) one-time start-up costs
for the operations of Mississippi Hub up to an aggregate amount not to exceed
$1,000,000, and (vii) for purposes of calculating the Leverage Ratio pursuant to
Section 6.1 and the Interest Coverage Ratio pursuant to Section 6.2, the
Excluded Merger Transaction Expenses (up to the maximum amount specified in the
definition for such term), in each case determined on a consolidated basis in
accordance with GAAP for such period, but excluding from all of the foregoing
items attributable to MHAC LLC and MH LLC a pro rata portion thereof equal to
the percentage of equity interests in MHAC LLC and MH LLC not owned or held,
directly or indirectly, by the Parent Borrowers or its wholly owned
Subsidiaries.
     “Debt Issuance” shall mean the issuance by the Parent Borrower or any
Subsidiary of any Indebtedness other than Indebtedness permitted under
Section 7.1(a) through (k).
     SECTION 3. Additional Definitions. Section 1.1 of the Credit Agreement is
hereby further amended by adding, in appropriate alphabetical order, the
definitions for “Excluded Merger Transaction Expenses”, “Merger Transaction”,
“Sempra” and “Sempra Change in Control”, as follows:
     “Excluded Merger Transaction Expenses” shall mean, collectively: (i) the
aggregate of the investment banking, financial advisory and legal fees, printing
and proxy solicitation costs, and other one-time costs and expenses paid by the
Parent Borrower with respect to the Merger Transaction, in a total amount not to
exceed $12,500,000; and (ii) accelerated equity and equity based award payments
required to be expensed by the Parent Borrower in connection with the Merger
Transaction, in a total amount not to exceed (x) $2,500,000, less (y) any such
amounts paid or reimbursed, or agreed to be paid or reimbursed, by Sempra or any
of its direct or indirect Subsidiaries that are included in the Parent
Borrower’s Consolidated Net Income.

2



--------------------------------------------------------------------------------



 



     “Merger Transaction” shall mean the merger of EMS Holdings Corp., a
Delaware corporation, and an indirect wholly owned Subsidiary of Sempra, with
and into the Parent Borrower, with the Parent Borrower being the surviving
corporation in such merger transaction, pursuant to the terms of the Merger
Agreement.
     “Sempra” shall mean Sempra Energy, a California corporation.
     “Sempra Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of Sempra to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of more than 25% of the outstanding shares of the voting stock of
Sempra, (iii) occupation of a majority of the seats (other than vacant seats) on
the board of directors of Sempra by Persons who were neither (x) nominated by
the current board of directors or (y) appointed by directors so nominated, or
(iv) Sempra shall fail to own and control, directly or indirectly, all of the
outstanding shares of voting stock of the Parent Borrower.
     SECTION 4. Amendment to Section 7.1 (“Indebtedness”). Section 7.1 of the
Credit Agreement is hereby amended by adding the following subsection (k):
     (k) Unsecured Indebtedness created pursuant to any loans made to the Parent
Borrower by Sempra or any direct or indirect wholly owned Subsidiaries of
Sempra, which Indebtedness is subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent.
     SECTION 5. Conditions to Effectiveness. This Amendment shall become
effective when each of the following conditions shall have been fulfilled:
     (i) the Borrowers, the Administrative Agent and those Lenders constituting
the Required Lenders shall have executed and delivered to the Administrative
Agent a counterpart of this Amendment;
     (ii) each of the Guarantors shall have executed and delivered to the
Administrative Agent the Guarantors’ Acknowledgment and Agreement attached to
this Amendment; and
     (iii) the Parent Borrower shall have paid to the Administrative Agent
(i) the fees separately agreed in writing between the Parent Borrower and the
Administrative Agent with respect to this Amendment, and (ii) the fees and
expenses as provided in Section 8 below.
     SECTION 6. Representations and Warranties. The Borrowers represent and
warrant that (a) the representations and warranties contained in Article IV of
the Credit Agreement (with each reference therein to (i) “this Agreement”,
“hereunder” and words of like import referring to

3



--------------------------------------------------------------------------------



 



the Credit Agreement being deemed to be a reference to this Amendment and the
Credit Agreement as amended hereby and (ii) “Loan Documents”, “thereunder” and
words of like import being deemed to include this Amendment, the Credit
Agreement, as amended hereby, and the Guarantors’ Acknowledgment and Agreement)
are true and correct in all material respects (unless they speak to a specific
prior date) on and as of the date hereof (after giving effect to this Amendment)
as though made on and as of such date, (b) the execution, delivery and
performance of this Amendment and the Guarantors’ Acknowledgment and Agreement
have been duly authorized by all necessary and appropriate organizational action
by each respective Loan Party, do not violate any of the organizational
documents of any respective Loan Party, and do not violate any provision of
applicable law or regulations, orders, or rulings of any Governmental Authority
applicable to any respective Loan Party, or any other material agreement to
which any respective Loan Party is a party, (c) upon execution and delivery of
this Amendment and the Guarantors’ Acknowledgment and Agreement by each Loan
Party party to such agreements, each document will constitute a legal and
binding obligation of each such Loan Party, enforceable against it in accordance
with its terms, and (d) no event has occurred and is continuing, or would result
from the execution and delivery of this Amendment, that constitutes a Default or
an Event of Default (after giving effect to this Amendment).
     SECTION 7. Effect on the Credit Agreement. Except as specifically provided
above, the Credit Agreement shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.
     SECTION 8. Costs and Expenses. The Borrowers agree to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto, and all costs and expenses
(including, without limitation, counsel fees and expenses), if any, in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Amendment.
     SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts
(in each case, any such execution and delivery may occur by facsimile or pdf
transmission of executed counterparts or signature pages), each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.
     SECTION 10. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Georgia.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

            ENERGYSOUTH, INC.,
as the Parent Borrower
      By               /s/ Charles P. Huffman         Name:   Charles P.
Huffman        Title:   Executive Vice President and Chief Financial Officer   

            BAY GAS STORAGE COMPANY, LTD.,
as the Subsidiary Borrower
      By:   EnergySouth Midstream, Inc.,         its sole general partner   

            By               /s/ Charles P. Huffman         Name:   Charles P.
Huffman        Title:   Executive Vice President and Chief Financial Officer   
 

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            REGIONS BANK,
as Administrative Agent, as Issuing Bank,
as Swingline Lender and as a Lender
      By               /s/ Edward E. Midyett         Name:   Edward E. Midyett 
      Title:   Vice President     

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as a Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By               /s/ Helen D. Davis         Name:   Helen D. Davis       
Title:   Vice President     

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.,
as a Lender
      By               /s/ Jesus Serrano         Name:   Jesus Serrano       
Title:   Vice President     

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------



 



GUARANTORS’ ACKNOWLEDGMENT AND AGREEMENT
     Each of the undersigned Guarantors consents to the execution and delivery
by the Borrowers of this Amendment and jointly and severally ratifies and
confirms the terms of the Subsidiary Guarantee with respect to all indebtedness
now or hereafter outstanding under the Credit Agreement as amended hereby and
all promissory notes issued thereunder. Each of the undersigned Guarantors
acknowledges and agrees that, notwithstanding anything to the contrary contained
herein or in any other document evidencing any indebtedness of the Borrowers to
the Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligations of the Borrowers,
the Subsidiary Guarantee (i) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guarantee of
payment of all “Parent Guaranteed Obligations” and “Subsidiary Borrower
Guaranteed Obligations” to the extent and as provided therein, including without
limitation, all Borrowings (including, without limitation, all Revolving
Borrowings and Swingline Borrowings) and Letters of Credit made and issued under
the Credit Agreement, as amended, and (ii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the obligations or
liabilities of any Guarantor under the Subsidiary Guarantee.
[Signature Page Follows]





--------------------------------------------------------------------------------



 



            GUARANTORS:

ENERGYSOUTH MIDSTREAM, INC.
      By:               /s/ Charles P. Huffman         Name:   Charles P.
Huffman        Title:   Executive Vice President and
     Chief Financial Officer   

            ENERGYSOUTH SERVICES, INC.
      By:               /s/ Charles P. Huffman         Name:   Charles P.
Huffman        Title:   Executive Vice President and
    Chief Financial Officer   

            MGS MARKETING SERVICES, INC.
      By:               /s/ Charles P. Huffman         Name:   Charles P.
Huffman        Title:   Executive Vice President and
    Chief Financial Officer     

